59 F.3d 102
In re Frank X. HOPKINS, Petitioner.State of Missouri, Amicus.
No. 95-2357.
United States Court of Appeals,Eighth Circuit.
Submitted June 19, 1995.Decided July 14, 1995.

On Petition for Writ of Mandamus, Lyle E. Strom, District Judge.
J. Kirk Brown, Asst. Atty. Gen., Lincoln, NB, for petitioner.
Stephen David Hawke, Asst. Atty. Gen., Jefferson City, MO, for amicus.
Before BOWMAN, Circuit Judge, HEANEY, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
Petitioner seeks a writ of mandamus directed to the district court establishing a schedule for the "expeditious resolution" of two habeas corpus cases presently docketed in the District of Nebraska.  We grant the requested writ.


2
The district court is directed to immediately establish, if necessary, a schedule for pleadings, discovery, briefing, pretrial rulings and trial and is further directed to hear, if necessary, and finally decide all issues raised in Anderson v. Hopkins, CV 84-L-741 and Hochstein v. Hopkins, CV 84-L-755 within 180 days after the date of this opinion and order.


3
IT IS SO ORDERED.